Citation Nr: 1029579	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  09-11 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Law Clerk


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2008 rating decision of a Department of Veteran 
Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, 
that continued a previously assigned noncompensable (zero 
percent) rating for bilateral hearing loss.  

The Veteran testified during a hearing before a Decision Review 
Officer (DRO) at the RO in March 2009; a transcript of that 
hearing is of record.

In July 2009, the Veteran testified at a videoconference hearing 
before the undersigned; a transcript of that hearing is of 
record.  The Veteran, through his representative, indicated at 
the hearing that there were additional private treatment records 
that he wanted to submit.  The record was held open for a period 
of 30 days to afford the Veteran an opportunity to submit these 
records.

The Board notes that, in July 2009, the Veteran's representative 
submitted to the Board additional evidence for consideration in 
connection with the claim on appeal.  In July 2009 statements, 
the representative submitted waivers of RO jurisdiction of such 
evidence.  The Board accepts this evidence for inclusion in the 
record on appeal.  38 C.F.R. § 20.1304 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board's review of the claims file reveals that further 
development on the matter of entitlement to a compensable 
evaluation for bilateral hearing loss is warranted.

The Board notes that the Veteran last had VA audiologic 
examination in March 2009.  During his July 2009 hearing, the 
Veteran reported that his bilateral hearing loss had increased in 
severity since his last examination.  He further asserted that 
the March 2009 VA examination was inadequate and indicated that a 
private audiologic evaluation he obtained in May 2009 revealed 
increased bilateral hearing loss findings.  The Board notes that 
the May 2009 private audiogram included audiometric findings in 
graphic instead of numeric form but did appear to show increased 
pure tone thresholds compared to the March 2009 VA examination 
findings.

VA's statutory duty to assist the Veteran includes the duty to 
conduct a thorough and contemporaneous examination so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also 
Snuffer v. Gober, 10 Vet. App. 400 (1997).  In light of the 
cumulative record, the AMC/RO should arrange for the Veteran to 
undergo a VA examination at an appropriate VA medical facility to 
determine the current severity of his service-connected bilateral 
hearing loss, to include an examination consistent with the 
Court's holding in Martinak v. Nicholson, 21 Vet. App. 447, 455 
(2007).  In Martinak, the Court noted that VA had revised its 
hearing examination worksheets to include the effect of the 
veteran's hearing loss disability on occupational functioning and 
daily activities.  See also Revised Disability Examination 
Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans 
Apr. 24, 2007); 38 C.F.R. § 4.10 (2009).

During his July 2009 hearing, the Veteran reported that he 
continued to receive VA treatment for his service-connected 
bilateral hearing loss for the time period since June 2008.  The 
claims file reflects that the Veteran has received medical 
treatment for his service-connected bilateral hearing loss from 
the VA Medical Center (VAMC) in Manchester, New Hampshire; 
however, as the claims file only includes records from that 
facility dated up to January 2009, any additional records from 
that facility should be obtained.  The Board emphasizes that 
records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO should obtain 
and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1. The AMC/RO should contact the Veteran and 
obtain the names, addresses and approximate 
dates of treatment for all medical care 
providers, VA and non-VA, that treated the 
Veteran for his service-connected bilateral 
hearing loss for the period from June 2008 to 
the present.  Of particular interest are any 
outstanding VA records of evaluation and/or 
inpatient or outpatient treatment of the 
Veteran's service-connected bilateral hearing 
loss from the Manchester VAMC for the period 
from January 2009 to the present.

After the Veteran has signed the appropriate 
releases, those records not already 
associated with the claims folder, should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect should 
be included in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in order 
to allow him the opportunity to obtain and 
submit those records for VA review.

2.  Thereafter, the Veteran should be 
scheduled for an appropriate VA examination 
with an audiologist to ascertain the current 
severity of his service-connected bilateral 
hearing loss.  All indicated tests and 
studies are to be performed, and a 
comprehensive recreational and occupational 
history is to be obtained.  In conjunction 
with the examination, the claims folder and a 
copy of this remand must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  The examiner is 
specifically requested to fully describe the 
functional effects caused by the Veteran's 
bilateral hearing loss disability on his 
occupational functioning and daily 
activities.

The rationale for all opinions expressed 
should be provided in a legible report.  If 
the examiner cannot provide an opinion 
without resorting to mere speculation, such 
should be stated along with a supporting 
rationale.

3.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims file.  
The Veteran is to be advised that failure to 
report for a scheduled VA examination without 
good cause shown may have adverse effects on 
his claim.  38 C.F.R. § 3.655.

4.  After completion of the above and any 
additional development deemed necessary, the 
issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations--specifically to include 
consideration of all of the evidence of 
record since the March 2009 statement of the 
case (SOC).  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate SSOC and be afforded the 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

